Citation Nr: 0926787	
Decision Date: 07/17/09    Archive Date: 07/30/09

DOCKET NO.  06-33 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left foot disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

R. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1955 to 
October 1957.   

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an August 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which denied the benefit sought on 
appeal.  In September 2008, the Board returned the case for 
additional development and the case was subsequently returned 
for further appellate review.

The Board notes that when the case was previously here in 
September 2008 there were two additional claims for service 
connection, specifically service connection for bilateral 
hearing loss and tinnitus.  However, the Board observes that 
in February 2009 the RO granted service connection for 
bilateral hearing loss and tinnitus, and thus these issues 
are no longer in appellate status.



FINDING OF FACT

The Veteran is not shown to have a left foot disorder that is 
causally or etiologically related to service. 



CONCLUSION OF LAW

A left foot disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1131, 1154, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2008). 



REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the Veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2008). The notification obligation in this 
case was accomplished by way of letters from the RO to the 
Veteran dated in October 2004, May 2006 and November 2008.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The VA made reasonable efforts to obtain relevant service 
records adequately identified by the Veteran.  Specifically, 
the information and evidence that have been associated with 
the claims file includes a VA examination report and the 
Veteran's own statement and evidence he presented.  The 
Veteran was advised that his service treatment records were 
unavailable due to the fire at the National Personnel Records 
Center (NPRC) in St. Louis, Missouri, and he was provided the 
opportunity to submit additional information so a search for 
medical records could be conducted.  There is no reasonable 
possibility that any further development to obtain the 
Veteran's service treatment records would be successful and 
the record contains a Memorandum from the RO dated in August 
2005 to that effect.

The Veteran and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal and have not 
argued that any errors or deficiencies in the accomplishment 
of the duty to notify or the duty to assist have prejudiced 
the Veteran in the adjudication of his appeal.  Mayfield v. 
Nicholson, 19 Vet. App.103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  Therefore, the Board finds 
that the RO has satisfied the duty to notify and the duty to 
assist and will proceed to the merits of the Veteran's 
appeal.

Service connection will be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  

Service connection may be awarded for a "chronic" condition 
when: (1) a chronic disease manifests itself and is 
identified as such in service (or within the presumption 
period under 38 C.F.R. § 3.307) and the Veteran presently has 
the same condition; or (2) a disease manifests itself during 
service (or during the presumptive period) but is not 
identified until later, there is a showing of continuity of 
symptomatology after discharge, and medical evidence relates 
the symptomatology to the Veteran's present condition.  See 
Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection, there 
must be:  (1) medical evidence of a current disability; (2) 
medical evidence, or, in certain circumstances, lay evidence, 
of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet App. 341, 346 (1999).  

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 54 (1990), the U.S. Court of Appeals for Veterans 
Claims (Court) has stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  See also Alemany v. Brown, 9 Vet. App. 518, 519 
(1996). 

The Veteran contends that he was treated for a left foot 
disorder in service, and believes that his current left foot 
disorder is related to service. 

At the outset, the Board notes that the Veteran reported that 
he sustained an injury to his left foot and that he has 
continued to have problems with that foot since the service 
injury.  However, the Veteran's service treatment records are 
not associated with the claims file, and the National 
Personnel Records Center (NPRC) has indicated that they were 
likely destroyed by a fire at their facility in 1973.  In 
these circumstances, the Board has a heightened duty to 
explain its findings and conclusions and to consider 
carefully the benefit-of-the-doubt rule.  See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  

Essentially, service connection may be granted if the 
evidence establishes that the claimed disorder is related to 
service.  Applying the Hickson analysis, the initial question 
is whether there is evidence of a current left foot disorder. 

The evidentiary record includes a VA examination report.  A 
December 2008 VA examination report shows that the Veteran 
has moderate degenerative arthritis first metatarsophalangeal 
joint of the left foot.  The examiner found no evidence of 
painful motion, swelling, heat, redness, stiffness, 
fatigability, weakness, or lack of endurance.  Other symptoms 
identified while standing were not reported.

With respect to Hickson element (2), service treatment 
records are unavailable as explained above.  Since the 
Veteran's service treatment records are unavailable, the 
Board must give the Veteran the benefit of the doubt.   
According to the April 2008 hearing, the Veteran contends 
that he fractured the instep of his left foot during service 
while playing volleyball and was hospitalized for 10 days to 
two weeks.  He also noted he had to wear a cast for 6 to 8 
weeks and submitted a photograph of him wearing the cast.  In 
addition, the Veteran submitted letters written to his wife 
and a statement from A. M., who served with him in the army, 
pertaining to his in service injury.  In light of this 
evidence the Board finds that the Veteran incurred a left 
foot injury during service.

With reference to Hickson element (3), for the Veteran to be 
successful in this claim, the evidence must show that it is 
at least as likely as not that the current left foot disorder 
is related to a disease or injury that occurred in service.  
If the preponderance of the evidence shows otherwise, the 
Veteran's claim must be denied.  

In this case, while the Veteran believes that his current 
left foot disorder is related to foot problems he had in 
service, he has not presented any evidence to support that 
assertion.  There is no competent evidence which establishes 
that the Veteran's current left foot disorder is medically 
related to the Veteran's period of service or any in-service 
left foot fracture.  In the December 2008 VA examination, the 
examiner noted the Veteran's history of left foot fracture 
and noted that there is no radiographic evidence of any 
residuals from this fracture.  In fact, the VA examiner 
opined that the Veteran's current left foot disorder is less 
likely as not caused by or a result of left foot fracture in 
service.  He further noted that arthritis in the first 
metatarsophalangeal joint is a common condition, especially 
as a person ages, and that in most cases, a specific cause 
cannot be found.  

Based on this record, the Veteran's current left foot 
disorder is not shown to be related in any way to a left foot 
fracture, in service.  While the Veteran is competent to 
relate that he experienced symptoms in service, he is not a 
medical professional competent to offer an opinion as to the 
nature or etiology of any current claimed disorder.  Savage 
v. Brown, 10 Vet. App. at 495; see Layno v. Brown, 6 Vet. 
App. 465, 470 (1994).  Where a determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  Groveitt v. Brown, 5 Vet. App. 91, 93 
(1993). 

As previously noted, under 38 C.F.R. § 3.303(b), service 
connection may be awarded for a "chronic" condition when 
there is (1) evidence that a condition was "noted" during 
service; (2) evidence showing postservice continuity of 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the postservice symptomatology.  Barr v. Nicholson, 21 Vet. 
App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet. App. 
488, 495-98; 38 C.F.R. § 3.303(b).  

The Veteran does not claim, nor does the evidence show any 
complaints, treatment, abnormalities, or diagnosis of a left 
foot disorder until 2004, over 45 years after discharge from 
service.  In light of the lack of any relevant history 
reported between 1957 and 2004, the date of the claim, 
service connection is not warranted under 38 C.F.R. 
§ 3.303(b).  In addition, the provisions concerning 
continuity of symptomatology do not relieve the requirement 
that there be some evidence of a nexus to service.  For 
service connection to be established by continuity of 
symptomatology there must be medical evidence that relates a 
current condition to that symptomatology.  See Buchanan v. 
Nicholson, 451 F.3d 1331 (2006); Savage, supra.  In this 
case, there is no competent evidence which relates the 
current left foot disorder to the in-service symptoms.  As 
discussed above, the probative evidence of record establishes 
that the current left foot disorder was not manifested in 
service but first manifested many years after service.  
Further, there is no current evidence of a left foot 
fracture, the disorder claimed in service.  For these 
reasons, the Board finds that service connection for a left 
foot disorder is not warranted on the basis of continuity of 
symptomatology.  

As there is no credible medical evidence of record suggesting 
a connection between the Veteran's current left foot disorder 
and service, and no credible evidence of any manifestations 
or symptoms until more than four decades after service, the 
Board finds no basis for a favorable disposition of the 
Veteran's claim.  Accordingly, the appeal is denied.   

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection for left foot disorder and there is no 
doubt to be resolved.  See Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990). 


ORDER

Service connection for a left foot disorder is denied.



________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


